DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The claim set filed 08/17/2020 is acknowledged. No restriction is being imposed in this case. Claims 1-11 are under examination.

Claim Interpretation
The recitation of “lateral to the patient’s spine” in claim 1 is interpreted as limiting the administration to the area adjacent to the spine. For instance, although there are sacral nerves running to the foot, it is not reasonable to interpret the phrase “lateral to the spine” as encompassing injection of the foot. Further, the recitation of “and/or” in claim 1 encompasses an alternative list and is not limited to administration to each and every nerve type.
In light of the plain meaning of the claim language and the guidance set forth in the instant specification, the injection steps are interpreted as encompassing the number of injections necessary to achieve a total dosage of about 50 to about 150 units (see instant claim 7).


Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) 120 in the Application Data Sheet (ADS—p. 2) and the first paragraph of the instant specification is acknowledged.  No foreign priority claims are made (see p. 3 of the ADS).  Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior application, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in application serial no. 16/657,950 because the claimed 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/17/2020, 10/02/2020, 12/11/2020 and 02/11/2021 are being considered by the examiner. Note that the reference US 2017/0173123 is lined through on the IDS filed 02/11/2021 because it is also referenced on the IDS filed 08/17/2020.

Reasons for Allowance and Examiner’s Comment
The following is an examiner’s statement of reasons for allowance. While individual elements of the claimed invention were taught in the prior art, the combination of the elements was not suggested or obvious. For instance, Blumenfeld (US 2017/0173123—on IDS filed 08/17/2020), which was also published as US 2005/0147626 (on IDS filed 10/02/2020) and 8,734,810 (on IDS filed 10/02/2020) teaches intradermal or subcutaneous administration of botulinum toxin to the trigeminal nerves in a range from about 1 unit to about 3000 units to each nerve to treat neurological and neuropsychiatric disorders (see abstract; also paragraphs [0106] and [0131]). The method is exemplified in a 60 year old patient (see Example 5, paragraph [0189] with chronic pain who requires “escalating doses of narcotics to achieve pain control.” The patient receives 105 units “at the trigeminal nerve sites outlined above” (see paragraph [0189]). To determine the doses administered the preceding paragraphs of Blumenfeld ([0187-[0188]) were consulted:


Thus, although the patient described by Blumenfeld as experiencing narcotics tolerance receives a total dosage to the trigeminal area falling within the range of 50-150 units, each injection described by Blumenfeld is greater than the 2-4 units to and around the vicinity of a trigeminal nerves recited in instant claim 1. Further, the patient who develops tolerance to narcotics described by Blumenfeld (Example 5, paragraph [0189]) is said to receive as an additional treatment, injections at “the cervical sensory rami…with 15 units on each side, and the masseter motor branches can be treated with 15 units on each side…for a “total dose [of] 165 units” (see paragraph [0189]). While the lower limit of the injection range disclosed by Blumenfeld is 1 unit (see paragraph [0106]), the only example disclosed in Blumenfeld in which the patient is being treated with narcotics and develops tolerance thereto, discloses doses administered to the trigeminal and cervical nerves that are higher than the 2-4 units recited in the instant claims. Given the single example disclosed of a patient who is experiencing narcotics tolerance receives higher doses to the trigeminal and cervical nerves, there is no motivation provided by Blumenfeld to use a dose in the range of 2-4 units. Blumenfeld (20110200639—on IDS filed 08/17/2020) also teaches that botulinum toxin can be administered to and/or around the vicinity of the trigeminal nerves as well as the cervical (C2 and C3) nerves to treat neuropsychiatric disorders, including addiction (see 
Turkel (20050191320—on IDS filed 08/17/2020) teaches the administration of botulinum toxin via subcutaneous administration in order to treat addiction and/or “medication overuse disorders”, wherein the botulinum toxin is selected from the group consisting of botulinum toxin type A, botulinum toxin type B, botulinum toxin type C, botulinum toxin type D, botulinum toxin type E, botulinum toxin type F or botulinum toxin type G. See claims 1-20 of the Turkel PGPUB. Regarding dosage, Turkel teaches that low doses are used to ensure that the botulinum toxin does not cause muscle paralysis (see paragraph [0106]). A suggested dose range includes “no less than about 2 units and no more about 125 units of the botulinum toxin type A...administered per injection site, per patient treatment session”. See paragraph [0107] of the Turkel PGPUB. However, claim 1 requires the subcutaneous or intradermal administration to or around the vicinity of the trigeminal, cervical, thoracic, lumbar or sacral nerves, which the PGPUB by Turkel does not teach.
The PGPUB by Voet (20040062776—on IDS filed 08/17/2020) teaches treating fibromyalgia patients with botulinum toxin at paragraph [0086]:
In an initial treatment, a low dosage may be administered at one site to determine the patient’s sensitivity to, and tolerance of, the neurotoxin. Additional injections of the same or different dosages will be administered as necessary. For example, if pain predominates in the shoulder region (FIG. 1), the patient may receive about 40 units in the cervical region, for example, in dermatome C7. In one embodiment, the patient receives 40 units in the C7 dermatome of the cervical region and may also receive 40 units of the neurotoxin in the C8 and/or C6 dermatomes.

While the supporting reference by Voet discloses treating back pain via administration directly to the cervical nerves, it would not be obvious to do this in the context of treating 
Vacca et al. (Brain, Behavior, and Immunity 32 (2013) 40-50—on IDS filed 08/17/2020) teach the intraplantar (within the sole of the foot) injection of a low dose (15pg, or the equivalent of less than one unit) of botulinum toxin prior to chronic morphine treatment (see abstract; p. 41, paragraph 2.3 Experimental groups, bridging the left and right columns). An injection into the sole of the foot could reasonably be interpreted as the vicinity of L4, L5 or S1 nerves, since those nerves run down to the foot. Claim 1, however, requires that the administration occur “lateral to the spine”, which is reasonably interpreted as to the left or right side of the spine, and not within the sole of the foot. Vacca et al. recognized that their experiment could lead to treatment of both acute and long term opioid tolerance, and therefore potentially be used to manage pain in a clinical setting (see p. 41, left column, 1st full paragraph). In summary, Vacca et al. teach elements of the claimed invention, but a person having ordinary skill in the art would not read into Vacca et al. the recognition that subcutaneous or intradermal administration of 2-4 subunits of botulinum toxin to or around the vicinity of a trigeminal, cervical (lateral to spine), thoracic (lateral to spine), lumbar (lateral to spine) and/or sacral nerve (lateral to spine) would be effective in reducing tolerance to opioids. In summary, while individual elements of the claimed invention were taught in the prior art, the combination of the elements was not obvious.
Numerous attempts were made to contact the attorney to suggest amending the title to read: TREATMENT OF NARCOTICS TOLERANCE USING BOTULINUM TOXINS, but the attorney could not be reached.
Conclusion
Claims 1-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649